EXHIBIT 10.1
 
DRAFT FOR DISCUSSION PURPOSES ONLY


THIS BINDING LETTER OF INTENT (this “LOI”), effective as of the __th day of
April, 2013 (the "Effective Date"), is entered into by and between:


SOCIAL GEEK MEDIA INC., a body duly incorporated as per the laws of Canada,
having its head office at 15, rue Des Érables, St-Sauveur, Québec, Canada JOR
1R)


(Hereinafter “SMG”),


and


Patrick Aubé, businessman, having a place of business at 15 rue des Érables,
St-Sauveur, Québec, Canada J0R 1R0


(Hereinafter “Aubé”),


And


Technologies Scan Corp, a body duly incorporated as per the laws of Nevada,
having a place of business at 331 Labelle, St-Jérôme, Québec, J7Z 5L2
 
(Hereinafter “TENP”).


Whereas SMG has developed a line of food supplement and nutritional products
known under the brand name PROTEINA21;


Whereas SMG has also developed a know how on how to market and commercalise its
products over the internet as well as in electronic commerce;


Whereas SMG has developed a electronic commerce on line fully automated platform
to accept orders, process payment, prepare orders, ship products and provide
customer support for its line of products;


Whereas SMG has already succefully started the commercilaisation of its products
in Canada;


Whereas SMG is looking for a business partner for the commercialization of
Proteina21 and other products in the United States of America;


Whereas TENP wishes to acquire from SMG who accepts, an exclusive licence to
market and sell the Proteina21 products for the entire territory of the United
States of America;
 
 
1

--------------------------------------------------------------------------------

 


Whereas TENP also wishe to obtain from SMG, who accepts, a turnkey full support
for its operations, to maintain and operate the electronic commerce platform, as
well as provide support for commercialization and marketing;


Whereas TENP has agreed not to increase its issued and outstanding number of
shares of 114 150 000 until closing;


Whereas TENP has also agreed to provide financing for the commercialization of
Proteina21 in the United States territory;
 
THE PARTIES AGREE AS FOLLOW:
 
1. 
The preamble is an integral part of the present agreement;



2. 
Subject to the terms and conditions of the present agreement, TENP shall acquire
from SMG and Aubé an exclusive licence to commercialize and market Proteina21 in
the United States of America;



3. 
TENP shall also acquire from SMG the right to use the SMG platform for the
commercialization of the Proteina21 products in the United States of America as
well as other applications of the platform that the parties might agree upon
from time to time;



4. 
The territory of the United States of America shall be divided in 4 regions that
will be developed in the following order:



1.  
North East

2.  
Midwest

3.  
South

4.  
West

 
5.  
In payment for the acquisition of the licence for the United States territory
and the right to commercialize in the first region,(North East), TENP agrees to
pay SMG and its group a total of 200 000 000 common shares of TENP to be issued
from treasury; Additional rights for the commercialization in the 3 subsequent
territories shall be provided for in the licence agreement and shall be based on
results from operations of the first territory;

 
6.  
TENP shall have a right of first refusal in the event SMG undertakes to sell the
Proteina21 products in Europe;



 
2

--------------------------------------------------------------------------------

 


7.  
TENP shall provide for a financing of $100 000 at closing. SMG shall have the
right to lift the said condition to facilitate an earlier closing. After the
transaction is completed, TENP will act so that one or several private
placements be completed in virtue of which a total of an additional $750 000 is
to be raised through the subscription of shares, convertible debentures,
warrants, or a combination of various financial vehicles. $250 000 is to be
raised within 6 months from closing and $500 000 within twelve months from
closing. It is understood that prices will be influenced by market conditions as
well as the performance of the commercialization of Proteina21 by TENP, and the
obligations of TENP after the initial $100 000 are on a best effort basis;



8.  
Upon acceptance all parties to the present will cooperate to facilitate the
transaction;



9.  
Up until the closing of the transaction, the commercial operations of all
parties will be pursued in the normal course of business;



10.  
Both parties will have to have completed a due diligence by May the 7th . If a
party is dissatisfied it shall advise the other party in writing before May the
7th;



11.  
The parties shall execute a detailed licence agreement, electronic commerce
support agreement, as well as any and all other documents necessary to give full
effect to the present;



12.  
The parties will take any and all measures to reduce the tax consequences of the
transaction`



13.  
TENP shall change its name to a name to be agreed by the parties and to reflect
the new electronic commerce mission of TENP; The board of directors of TENP shal
be comprised of 3 members, Patrick Aubé, Gilbert Pomerleau and the third member
to be chosen by Aubé and Pomerleau;



14.  
Each party undertakes not to transmit or use for its on purposes any
confidential information that can be obtained through the negotiations and
discussions pursuant to this transaction;



15.  
All parties involved shall respect the laws and regulations of the SEC as well
as any other laws and regulations concerning security matters;



16.  
The following agreement shall be interpreted as per the laws applicable in the
province of Quebec, Canada;



 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have set their hand and seal as of the day
and year first above written.
 
 

SOCIAL MEDIA GEEK INC.       Per:       PATRICK AUBÉ               TECHNOLOGIES
SCAN CORP       Per:  

 
 
 
4

--------------------------------------------------------------------------------